CHARLES J. SCHUCK, Judge.
Claimant’s Dodge truck, loaded with coal and having a gross weight of 14,700 pounds, while crossing the bridge spanning Holberts Run in Hancock county, West Virginia, broke through the said bridge causing damage to the truck in the amount of $485.19. From the record it appears that two of the stringers underneath the bridge and supporting the floor thereof had been affected by dry rot and had consequently materially weakened the carrying capacity of the bridge, which was a wooden structure. No signs were posted as to weight limits, nor had the bridge been inspected for several months previous to the time of the accident in question. A detailed and itemized statement is furnished showing the various repairs that total the amount of the claim.
The state road commission shows through its special claims investigator, George I. Simons, that a personal in*2vestigation of the claim was made by him; that the bridge in question had not been inspected for several months and then only in a haphazard manner; that there were no caution signs and no load-limit signs placed anywhere near the bridge designating the limit of the load that the bridge would carry. He also states that a towing truck and wrecker was necessary to remove the wrecked truck, and that other expenses were incidental to the removal of the wrecked truck and coal; also that the bridge in question had been used for loads similar to those that claimant had at the time of the collapse of the bridge. He recommends that payment be made in favor of the claimant in the amount asked for and this recommendation is approved both by the head of the state road department and the attorney general’s offiice, by the attorney general and the assistant attorney general.
Under the circumstances and facts, as shown, there was negligence on the part of the road crew or local superintendent of the road commission in not having signs posted and the bridge in question inspected and we are of the opinion that the claim should be paid. An award is therefore made in the amount of four hundred thirty-five dollars and nineteen cents ($435.19).